Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ross A. Fiorani, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fiorani v. Navy Fed. Credit Union, No. 1:14-cv-*70001498-TSE-JFA (E.D. Va. filed Mar. 31, 2015; entered Apr. 1, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar-guraent would not aid the decisional process,

AFFIRMED.